371 U.S. 25 (1962)
JONES
v.
UNITED STATES.
No. 49, Misc.
Supreme Court of United States.
Decided October 15, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Petitioner pro se.
Solicitor General Cox, Assistant Attorney General Miller, Beatrice Rosenberg and Kirby W. Patterson for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for reconsideration in light of Coppedge v. United States, 369 U.S. 438.